EXHIBIT 10.4

 

TRUST AGREEMENT AMENDMENT

 

The Amended and Restated SUPERVALU Inc. Grantor Trust Agreement (the “Trust
Agreement”), by and between SUPERVALU Inc. (the “Company”), and Wells Fargo
Bank, N.A. (the “Trustee”), successor to Wells Fargo Bank Minnesota, N.A., is
amended as set forth below (the “Amendment”).

 

WHEREAS, the Trust Agreement was originally entered into May 1, 2002;

 

WHEREAS, Section 10.1 of the Trust Agreement provides that the Trust Agreement
may be amended at any time by the Company by delivery to the Trustee of a
certified copy of a resolution of the Board of Directors of the Company
authorizing such an amendment and a duly executed written instrument amending
the Trust Agreement;

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
Company’s best interests to amend the Trust Agreement pursuant to Section 10.1
thereof; and

 

WHEREAS, capitalized terms used in this Amendment that are not defined shall
have the meanings ascribed to such terms in the Trust Agreement.

 

NOW THEREFORE, in consideration of these premises, the Company hereby amends the
Trust Agreement as follows:

 

1. The following new paragraph shall be added to the end of Section 3.1:

 

“The consummation of any transaction relating to or resulting from negotiations
between the Company and an entity code named Charlie and certain of its
affiliates for which the Company enters into a definitive agreement with Charlie
or an affiliate of Charlie to effectuate such transaction prior to July 1, 2013,
shall not be a Change of Control for the purposes of this Trust Agreement.”

 

2. The following new paragraph shall be added to the end of Section 3.2:

 

“Anything relating to or arising from negotiations between the Company and an
entity code named Charlie and certain of its affiliates shall not be a Potential
Change of Control for the purposes of this Trust Agreement.”

 

3. All references to “Hewitt Associates” in the Trust Agreement shall be
replaced by references to “MullinTBG”.

 

4. Except as otherwise set forth in this Amendment, the terms of the Trust
Agreement shall remain in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment effective as of the
date first written above, and the Trustee acknowledges delivery of the
Amendment.

 

 

SUPERVALU INC.

 

 

 

By:

/s/ Todd N. Sheldon

 

Name:

Todd N. Sheldon

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

State of Minnesota

 

 

County of Hennepin

 

 

 

 

This instrument was acknowledged before me on January 9, 2013 (date) by Todd N.
Sheldon

 

/s/ Andrea Mitlyng

[Notary Seal]

Notary’s Signature

 

My Commission Expires

1/31/15

 

 

 

 

WELLS FARGO BANK, N.A., solely to acknowledge delivery of the Company’s
amendment to the Trust

 

 

[Notary Seal]

By:

/s/ Kim Scott

Cathy A. Renstrom

Name:

Kim Scott

My Commission Expires 1/31/15

Title:

Vice - President, Institutional Retirement and Trust

 

--------------------------------------------------------------------------------